DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, bridging lines 1-2, the phrase “a proximal end a distal end“ should be changed “ proximal end, a distal end”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, recitation of “a connection system” is not understood since it is not clear whether another “connection system” is being claimed in combination with “A connection system” recited in line 1.  Therefore, the claims are rendered indefinite for the aforementioned reason.
Likewise, in claim 1, line 14, recitation of “a pathway of the QCM” renders the claims indefinite since it is not clear whether another “pathway” of the QCM is required in combination of “a pathway” of the QCM recited in bridging lines 3-4.  Additionally, “the pathway” is recited in claims 2 and 9-12.
In claim 7, line 2, there is no antecedent basis for “the shaped cavity”.
In claim 7, line 3, there is no antecedent basis for “the tail”.
In claim 11, line 3, there is no antecedent basis for “the opening”.
In claim 13, line 4, there is no antecedent basis for “the button guide”.
In claim 15, line 2, there is no antecedent basis for “the tail”.
In claim 17, line 3, there is no antecedent basis for “the top and bottom surface”.
In claim 17, line 5, recitation of “the pathway” renders the claim indefinite since it does not distinguished between the two pathways established in claim 13.
In claim 18, line 5, recitation of “the pathway” renders the claim indefinite since it does not distinguished between the two pathways established in claim 13.
In claim 19, line 6, recitation of “the pathway” renders the claim indefinite since it does not distinguished between the two pathways established in claim 13.
In claim 20, line 2, recitation of “the pathway” renders the claim indefinite since it does not distinguished between the two pathways established in claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Kaneko et al. (U.S. Patent No. 7,257,865).
Concerning claims 1-3 and 12, so far as definite, Kaneko et al. (‘865) disclose a connection system (see at least Figs. 1-5) comprising:  a partially hollow nose (4) comprising a cavity (56) and configured to mate with a connection system (such as object 1 via elements 42 and 43); a quick connect module (QCM being represented by socket 10) comprising a body catch (hole 11) and a pathway (direction of hole 11 which extends from an open top portion of socket 10 to the bottom of hole 11 of the socket 10) and configured to cooperate (via socket 10 being inserted into the cavity 56 of nose 4, as depicted in Fig. 2) with the cavity (56) of the nose (4); a quick connect body (QCB represented by plug 30) comprising a biasing element (spring 20), a catch and release interface (hole 32) and a tail end (represented by the tail end of spring 20 in contact with socket 10, as shown in Fig. 4); the QCM (10) and the nose (4) configured to align and cooperate to accept insertion of the QCB (30) through an annular wall (defined by walls 51, 52, 53 and portion of 40 connected between walls 51 & 53, as shown in Fig. 1) of the nose (4) into the body catch of the QCM (10); wherein the QCB (30) affixes the QCM (10) into the nose (4); and, wherein depressing a button (31) at one end of the QCB (30) compresses the biasing element (20) of said QCB (30) aligning the catch and release interface (32) with a pathway (12) of the QCM (10);
	(concerning claim 2) a button guide (defined by a circumferential surface defining hole 57) through an exterior wall (52) of the nose (4) configured to align (as depicted in at least Fig. 3) the catch and release interface (32) with the pathway, and, wherein the QCB (30) is insertable therein (as depicted in Fig. 3);
(concerning claim 3) the QCB (30) has a top surface (at 31) and a bottom surface (at the distal end of spring 20); and
(concerning claim 12) a tool (2) that is configured to reversibly fit within the pathway and mount within the interface (32, as depicted in Fig. 4).

Concerning claims 13-15 and 20, so far as definite, Kaneko et al. (‘865) disclose a connection system  (see at least Figs. 1-5) comprising: a partially hollow nose (4) having an annular wall (defined by walls 51, 52, 53 and portion of 40 connected between walls 51 & 53, as shown in Fig. 1) with a button guide pathway (pathway defined along a path represented by dashed centerline shown in Fig. 1 through which fastener 3 is inserted into space 56) there through; a body catch (10) with a back wall (wall portion in contact with wall 40 depicted in at least Fig. 3) connected to the button guide configured to mate with a quick connect body (QCB = 30); and, a distal end (distal end of  57 at the inner end) with a pathway (i.e., a pathway through hole 57) there through which extends at least to the body catch (10; as shown in Fig 4);
(concerning claim 14) a button (31), an interface (32), a tail end (represented by the tail end of spring 20 in contact with socket 10, as shown in Fig. 4), and a biasing element (20) that mates within the body catch (10; via contacting bottom inner surface of 10, as shown in Fig. 3;
(concerning claim 15) the biasing element (20) compresses when the tail (i.e., “tail end”, by the tail end of spring 20 pushed in contact with socket 10, as shown in Fig. 3) is pushed against the back wall (the wall portion in contact with wall 40 depicted in at least Fig. 3); and 
(concerning claim 20) a tool (2) that is configured to reversibly fit within (as depicted in Figs. 3 and 4) the pathway and mount within the interface (32).
Allowable Subject Matter
Claims 4-11 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous connection systems are represented by Buscart (U.S. Patent No. 6,658,704), Bakker (U.S. Patent No. 4,453,292), Takahashi et al. (U.S. Patent No. 6,339,865), and Ikeda (U.S. Patent No. 5,737,808). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677